--------------------------------------------------------------------------------

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “SECURITIES ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED
BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT. UPON ANY SALE, SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED IN
THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.

REGULATION S SUBSCRIPTION
AND DEBT SETTLEMENT AGREEMENT

THIS AGREEMENT is made effective as of the 28 day of January, 2009.

BETWEEN:

JESKO BECK FINANCE S.A. of Route de Soleure 12, 2072 Sait-Blaise, Switzerland

(hereinafter called the "Subscriber")

OF THE FIRST PART

AND:

EXPLORATION DRILLING INTERNATIONAL INC., a Nevada corporation, of Mendelstraße
11, Technologiehof, D-48149, Münster, Germany

(hereinafter called the “Corporation")

OF THE SECOND PART

WHEREAS:

A. Pursuant to a loan agreement dated March 14, 2008 (the “First Loan
Agreement”), the Corporation is indebted to the Subscriber in the principal
amount of EUR 13,000, with interest payable at a rate of 3.0% per annum;

B. Pursuant to a loan agreement dated March 19, 2008 (the “Second Loan
Agreement”), the Corporation is further indebted to the Subscriber in the
principal amount of EUR 13,000 with interest payable at a rate of 5.0% per
annum; and

C. The Subscriber and the Corporation wish to settle the amounts owed by the
Corporation to the Subscriber under the First Loan Agreement and the Second Loan
Agreement by the issuance of shares of the Corporation’s common stock, share
purchase warrants to acquire additional shares of the Corporation’s common stock
and cash on the terms and conditions set out in this Agreement,

--------------------------------------------------------------------------------

2

THE PARTIES HEREBY AGREE AS FOLLOWS:

1. DEFINITIONS

1.1 The following terms will have the following meanings for all purposes of
this Agreement:

  (a)

"Agreement" means this Agreement, and all appendices, schedules and amendments
to the Agreement.

        (b)

“Common Stock” means the common stock of the Corporation, par value $0.001 per
share.

        (c)

"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended.

        (d)

“Interest Indebtedness” means EUR 772.75, being the total of the amounts owed by
the Corporation to the Subscriber on account of interest payable under the First
Loan Agreement and the Second Loan Agreement to December 31, 2008.

        (e)

"Offering" means the offering of the Units by the Corporation.

        (f)

“Principal Indebtedness” means EUR 26,000, being the total of the amounts owed
by the Corporation to the Subscriber on account of principal under the First
Loan Agreement and the Second Loan Agreement.

        (g)

“Purchase Price” means the purchase price for the Units as set out in Section
2.1 of this Agreement.

        (h)

"SEC" means the United States Securities and Exchange Commission.

        (i)

"Securities Act" means the United States Securities Act of 1933, as amended.

        (j)

"Shares" means those shares of Common Stock to be issued by the Corporation to
the Subscriber subject to the terms and conditions of this Agreement, and
comprising a portion of the Units.

        (k)

“Unit” means a unit consisting of one (1) Share and one (1) Warrant.

        (l)

“Warrant” means one full share purchase warrant entitling the holder to purchase
one additional share of Common Stock at a price of EUR 0.06 per share during the
period from the date of issue to the date that is two (2) years from the date of
issue, and comprising a portion of the Units.

        (m)

“Warrant Shares” means the shares of Common Stock issuable upon the proper
exercise of the Warrants.

1.2 All dollar amounts referred to in this agreement are in Euros, unless
expressly stated otherwise.

2. PURCHASE AND SALE OF SHARES

2.1 Subject to the terms and conditions of this Agreement, the Subscriber hereby
subscribes for and agrees to purchase from the Corporation Five Hundred and
Twenty Thousand

--------------------------------------------------------------------------------

3

(520,000) Units at a price equal to EUR 0.05 per Unit, or EUR 26,000 in the
aggregate. Upon execution of this Agreement by the Subscriber, the subscription
by the Subscriber for the Units set out above will be irrevocable.

2.2 Notwithstanding any other provision of this Agreement, the Corporation’s
obligation to issue Units to the Subscriber under the terms of this Agreement is
conditional upon the Offering and the sale of the Units to the Subscriber
complying with all securities laws and other applicable laws of the jurisdiction
in which the Subscriber is resident. The Subscriber agrees to deliver to the
Corporation all other documentation, agreements, representations and requisite
government forms required by the lawyers for the Corporation as required to
comply with all securities laws and other applicable laws of the jurisdiction of
the Subscriber.

2.3 The Subscriber hereby authorizes and directs the Corporation to deliver the
securities to be issued to such Subscriber pursuant to this Agreement to the
Subscriber’s address indicated on the signature page of this Agreement.

3. SETTLEMENT OF INDEBTEDNESS

3.1 The Corporation and the Subscriber agree to offset the full amount of the
Purchase Price against the full amount of the Principal Indebtedness.

3.2 Forthwith upon the execution of this Agreement by the Subscriber and the
Corporation, the Corporation agrees to deliver to the Subscriber a share
certificate and a warrant certificate representing the Shares and Warrants
issuable under this Agreement, together with payment for the full amount of the
Interest Indebtedness in the form of a check, bank draft or wire transfer.

3.3 Upon the delivery by the Corporation of payment for the Interest
Indebtedness and a share certificate and warrant certificate representing the
Shares and Warrants issuable under this Agreement, the Subscriber agrees to
remise, release and forever discharge the Corporation and its directors,
officers, servants and agents (collectively the “Releasees”) from any and all
debts, obligations, claims, demands, dues, actions and causes of action
whatsoever, at law or in equity, and whether known or unknown, suspected or
unsuspected which the Subscriber has or may in the future have against the
Releasees or any of them, in connection with the First Loan Agreement and the
Second Loan Agreement.

4. REGULATION S AGREEMENTS OF THE SUBSCRIBER

4.1 The Subscriber represents and warrants to the Corporation that the
Subscriber is not a “U.S. Person” as defined by Regulation S of the Securities
Act and is not acquiring the Units for the account or benefit of a U.S. Person.

A “U.S. Person” is defined by Regulation S of the Securities Act to be any
person who is:

  (a)

any natural person resident in the United States;

        (b)

any partnership or corporation organized or incorporated under the laws of the
United States;

        (c)

any estate of which any executor or administrator is a U.S. person;

        (d)

any trust of which any trustee is a U.S. person;


--------------------------------------------------------------------------------

4

  (e)

any agency or branch of a foreign entity located in the United States;

        (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

        (g)

any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

        (h)

any partnership or corporation if:


  (i)

organized or incorporated under the laws of any foreign jurisdiction; and

        (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited Subscribers [as defined in Section 230.501(a) of the
Securities Act] who are not natural persons, estates or trusts.

4.2 The Subscriber acknowledges that the Subscriber was not in the United States
at the time the offer to purchase the Units was received.

4.3 The Subscriber acknowledges that the Units, the Shares, the Warrants and the
Warrant Shares are “restricted securities” within the meaning of the Securities
Act and will be issued to the Subscriber in accordance with Regulation S of the
Securities Act.

4.4 The Subscriber agrees not to engage in hedging transactions with regard to
the Units, the Shares, the Warrants or the Warrant Shares unless in compliance
with the Securities Act.

4.5 The Subscriber and the Corporation agree that the Corporation will refuse to
register any transfer of the Units, the Shares, the Warrants or the Warrant
Shares not made in accordance with the provisions of Regulation S of the
Securities Act, pursuant to registration under the Securities Act, pursuant to
an available exemption from registration, or pursuant to this Agreement.

4.6 The Subscriber agrees to resell the Units, the Shares, the Warrants and the
Warrant Shares only in accordance with the provisions of Regulation S of the
Securities Act, pursuant to registration under the Securities Act, or pursuant
to an available exemption from registration pursuant to the Securities Act.

4.7 The Subscriber acknowledges and agrees that all certificates representing
the Units, the Shares, the Warrants and the Warrant Shares will be endorsed with
the following legend in accordance with Regulation S of the Securities Act:

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
> RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
> SECURITIES ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT.
> SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
> TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT
> TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN

--------------------------------------------------------------------------------

5

> AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. HEDGING
> TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> COMPLIANCE WITH THE SECURITIES ACT.”

5. REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

The Subscriber, represents and warrants to the Corporation as follows, and
acknowledges that the Corporation is relying upon such representations and
warranties in entering into this Agreement:

5.1 The Subscriber is an investor in securities of companies in the development
stage and acknowledges that it is able to fend for itself, can bear the economic
risk of its investment, and has such knowledge and experience in financial or
business matters such that it is capable of evaluating the merits and risks of
the investment in the Units, the Shares, the Warrants and the Warrant Shares.
The Subscriber can bear the economic risk of this investment, and was not
organized for the purpose of acquiring the Units, the Shares, the Warrants or
the Warrant Shares.

5.2 The Subscriber has had full opportunity to review the Corporation’s filings
with the SEC pursuant to the Exchange Act, including the Corporation’s annual
reports on Form 10-KSB or Form 10-K and quarterly reports on Form 10-QSB or Form
10-Q, and additional information regarding the business and financial condition
of the Corporation. The Subscriber believes it has received all the information
it considers necessary or appropriate for deciding whether to purchase the
Units, the Shares, the Warrants or the Warrant Shares. The Subscriber further
represents that it has had an opportunity to ask questions and receive answers
from the Corporation regarding the terms and conditions of the Offering and the
business, properties, prospects and financial condition of the Corporation. The
Subscriber has had full opportunity to discuss this information with the
Subscriber’s legal and financial advisers prior to execution of this Agreement.

5.3 The Subscriber acknowledges that the offering of the Units, the Shares, the
Warrants and the Warrant Shares by the Corporation has not been reviewed by the
SEC and that the Units, the Shares, the Warrants and the Warrant Shares are
being issued by the Corporation pursuant to an exemption from registration under
the Securities Act.

5.4 The Subscribers understands that the Units, the Shares, the Warrants and the
Warrant Shares it is purchasing are characterized as "restricted securities"
under the Securities Act inasmuch as they are being acquired from the
Corporation in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. The
Subscriber represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.

5.5 The Units, the Shares, the Warrants and the Warrant Shares will be acquired
by the Subscriber for investment for the Subscriber's own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that the Subscriber has no present intention of selling, granting
any participation in, or otherwise distributing the same. The Subscriber does
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Units, the Shares, the Warrants or the Warrant
Shares.

5.6 The Subscriber recognizes that the purchase of the Units, the Shares, the
Warrants and the Warrant Shares involves a high degree of risk in that the
Corporation is in the early stages of development of its business and may
require substantial funds in addition to the proceeds of this private placement.
The Subscriber further recognizes that an investment in the Corporation is
highly speculative and only persons who can afford the loss of their entire
investment should consider investing in the Corporation, the Units, the Shares,
the Warrants or the Warrant Shares. The

--------------------------------------------------------------------------------

6

Subscriber is financially able to bear the economic risk of an investment in the
Corporation and its securities.

5.7 The Subscriber is not aware of any advertisement of the Units, the Shares,
the Warrants or the Warrant Shares.

5.8 This Agreement has been duly authorized, validly executed and delivered by
the Subscriber.

5.9 The Subscriber has satisfied himself or herself as to the full observance of
the laws of his or her jurisdiction in connection with any invitation to
subscribe for the Units, the Shares, the Warrants or the Warrant Shares or any
use of this Agreement, including (i) the legal requirements within his
jurisdiction for the purchase of the Units, the Shares, the Warrants or the
Warrant Shares; (ii) any foreign exchange restrictions applicable to such
purchase; (iii) any governmental or other consents that may need to be obtained;
(iv) the income tax and other tax consequences, if any, that may be relevant to
an investment in the Units, the Shares, the Warrants or the Warrant Shares; and
(v) any restrictions on transfer applicable to any disposition of the Units, the
Shares, the Warrants and the Warrant Shares imposed by the jurisdiction in which
the Subscriber is resident.

6. REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

The Corporation, represents and warrants to the Subscriber as follows, and
acknowledges that the Subscriber is relying upon such representations and
warranties in entering into this Agreement:

6.1 The Corporation has the right and authority to enter into this Agreement and
to issue the Shares, the Warrants and the Warrant Shares to the Subscriber, both
on the terms and conditions set out herein.

6.2 The Shares and, when issued upon the proper exercise of the Warrants in
accordance with the terms and conditions set out therein, the Warrant Shares
will be validly issued, fully paid and non-assessable shares in the Common Stock
of the Corporation

7. MISCELLANEOUS

7.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, addressed to the Corporation, at its corporate office at Mendelstraße
11, Technologiehof, D-48149, Münster, Germany, Attention: Guenter Thiemann,
Chief Financial Officer, and to the Subscriber at its address indicated on the
last page of this Agreement. Notices shall be deemed to have been given on the
date of mailing, except notices of change of address, which shall be deemed to
have been given when received.

7.2 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

7.3 This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.

7.4 Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be construed in accordance with and governed by the laws of the
State of Nevada.

--------------------------------------------------------------------------------

7

7.5 This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.

7.6 Time shall be of the essence of this Agreement.

7.7 This Agreement is intended to be performed in accordance with, and only to
the extent permitted by, all applicable laws, ordinances, rules and regulations.
If any provision of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent, be held illegal, invalid
or unenforceable, such provision shall be severed herefrom and be ineffective to
the extent of such illegality, invalidity and unenforceability, and such
illegality, invalidity and unenforceability shall not affect or impair the
remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

7.8 All covenants, agreements, representations on the part of each of the
parties, notwithstanding any investigations or enquiries made by any of the
parties prior to closing or the waiver of any condition by any of the parties,
shall survive the date hereof.

7.9 This Agreement may be executed in one or more counterparts, all of which
will be considered one and the same agreement and will become effective when one
or more counterparts have been signed by each party and delivered to the other
party, it being understood that all parties need not sign the same counterpart

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.

Number of Units: 520,000 Units     Signature of Subscriber or   Authorized
Signatory for Subscriber: /s/ Jesko Beck     Name of Authorized Signatory for
Subscriber: Jesko Beck     Name of Subscriber: JESKO BECK FINANCE S.A.    
Address of Subscriber: Route de Soleure 12       2072 Sait-Blaise      
Switzerland     Jurisdiction of Incorporation of Subscriber:          
EXPLORATION DRILLING INTERNATIONAL INC.       Signature Of Authorized Signatory:
/s/ Guenter Thiemann     Name of Authorized Signatory: Guenter Thiemann    
Position of Authorized Signatory: Chief Financial Officer and Treasurer


--------------------------------------------------------------------------------